Appeal from an order of the Family Court, Herkimer County (Anthony J. Garramone, J.H.O.), entered November 19, 2014 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition alleging a violation of an order of visitation.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Gibson v Murtaugh ([appeal No. 1] 137 AD3d 1574 [2016]).
Present—Centra, J.P., Peradotto, Lindley, DeJoseph and Scudder, JJ.